Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are presented in the case.

Priority
Acknowledgment is made of applicant's claim for benefit of parent application number 15142884 filed 04/29/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gaedcke et al. (US 20130282603 A1 hereinafter Gaedcke) in view of Schigel et al. (US 20090234876 A1 hereinafter Schigel) 

As to independent claim 21, Gaedcke teaches a system for enabling organizations to connect and engage with customers via channels, the system comprising: [system ¶63-64]
a database system implemented using a server system, the database system configurable to cause: [server and crr databases ¶63-64]
providing a plurality of channels for customer service, the channels for customer service comprising , one or more social channel, and an email channel; [Fig. 7 illustrates a channel for an agent to use social (twitter), email and more to respond to customers ¶88,  ¶72"
determine the optimal support channel to provide the best customer service experience"]
displaying a customer service workspace in a user interface at a user device, the customer service workspace identifying a case stored in a database; [Fig. 8, workflow application with crm database (customer relations) ¶6m ¶64 "access to data such as customer records that may reside in CRM databases 85"]
identifying a plurality of knowledge articles that match the case; 
[Fig. 7 illustrates articles relevant to support (match the case) ¶88 "inks to knowledge based articles 715 relevant to the support request."]
displaying the knowledge articles in a knowledge pane in the customer service workspace, the knowledge pane providing a plurality of actions capable of being performed responsive to user input, the actions comprising one or more of: [Fig. 7 illustrates display articles below responding to a message ¶80 "Searching and viewing knowledge based articles"]
copying a URL identifying a knowledge article, emailing a URL identifying a knowledge article, or emailing content of an identified knowledge article; associating, responsive to a selection of one of the actions, the selected action with one or more of the channels for customer service; and [Fig. 7 illustrates interface copying article to email (link to article) (see email tab option) and options ¶88, ¶73 "message may include…  links to knowledge based articles and the like."]
performing the selected action using the associated one or more channels.
[Fig. 8 illustrate message thread with article sent (action using a channel) ¶89]
Gaedcke does not specifically teach a text message channel
However, Schigel teaches a text message channel [Fig. 2E illustrates sharing channels such as email, social, and sms text ¶43, ¶50 "Short Message Service (SMS) "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the customer care system by Gaedcke by incorporating a text message channel disclosed by Schigel because both techniques address the same field of messaging systems and by incorporating Schigel into Gaedcke make easier and more efficient systems and methods for improving topic relevance for the recipient and the quality of the information being shared. [Schigel ¶4-5]

As to dependent claim 22, the rejection of claim 21 is incorporated. Gaedcke and Schigel further teach the actions further comprising one or more of: selecting an article to cause the article to open, using a search box to enter keywords and search for articles, filtering articles based on one or more options, or displaying results. [Gaedcke search and view articles Fig. 4 430 ¶80], [Schigel search engine with key words ¶3]

As to dependent claim 23, the rejection of claim 21 is incorporated. Gaedcke and Schigel further teach the channels for customer service further comprising one or more of: a chat or a video service. [Schigel chat,  video communication ¶12, ¶52]

As to dependent claim 24, the rejection of claim 21 is incorporated. Gaedcke and Schigel further teach the one or more social channels comprising one or more of: Facebook or Twitter. [Gaedcke Facebook, twitter ¶7]

As to dependent claim 25, the rejection of claim 21 is incorporated. Gaedcke and Schigel further teach the email channel comprising one or more of: a navigate-to email channel or a contextual email channel. [Gaedcke email addresses and emails ¶7, ¶20]

As to dependent claim 26, the rejection of claim 21 is incorporated. Gaedcke and Schigel further teach the customer service workspace comprising a publisher configured for composing and sharing messages using the channels for customer service, the associating of the selected action with the one or more channels for customer service comprising: including a reference to an identified knowledge article in a message in the publisher.  [Gaedcke Fig. 7-8 illustrate composing boxes for writing and attaching articles ¶88-89]

As to dependent claim 27, the rejection of claim 26 is incorporated. Gaedcke and Schigel further teach the publisher comprising a plurality of user-selectable tabs, each tab controlling activation of a respective one of the channels for customer service. [Gaedcke Fig. 7-8 illustrate tabs for selecting channels such as twitter in tabs ¶88-89]

As to independent claim 28, Gaedcke teaches a computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause: [serves have memory with processor running code ¶63, (claim 1)]
providing a plurality of channels for customer service, the channels for customer service comprising , one or more social channel, and an email channel; [Fig. 7 illustrates a channel for an agent to use social (twitter), email and more to respond to customers ¶88,  ¶72"
determine the optimal support channel to provide the best customer service experience"]
displaying a customer service workspace in a user interface at a user device, the customer service workspace identifying a case stored in a database; [Fig. 8, workflow application with crm database (customer relations) ¶6m ¶64 "access to data such as customer records that may reside in CRM databases 85"]
identifying a plurality of knowledge articles that match the case; 
[Fig. 7 illustrates articles relevant to support (match the case) ¶88 "inks to knowledge based articles 715 relevant to the support request."]
displaying the knowledge articles in a knowledge pane in the customer service workspace, the knowledge pane providing a plurality of actions capable of being performed responsive to user input, the actions comprising one or more of: [Fig. 7 illustrates display articles below responding to a message ¶80 "Searching and viewing knowledge based articles"]
copying a URL identifying a knowledge article, emailing a URL identifying a knowledge article, or emailing content of an identified knowledge article; associating, responsive to a selection of one of the actions, the selected action with one or more of the channels for customer service; and [Fig. 7 illustrates interface copying article to email (link to article) (see email tab option) and options ¶88, ¶73 "message may include…  links to knowledge based articles and the like."]
performing the selected action using the associated one or more channels.
[Fig. 8 illustrate message thread with article sent (action using a channel) ¶89]
Gaedcke does not specifically teach a text message channel
However, Schigel teaches a text message channel [Fig. 2E illustrates sharing channels such as email, social, and sms text ¶43, ¶50 "Short Message Service (SMS) "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the customer care system by Gaedcke by incorporating a text message channel disclosed by Schigel because both techniques address the same field of messaging systems and by incorporating Schigel into Gaedcke make easier and more efficient systems and methods for improving topic relevance for the recipient and the quality of the information being shared. [Schigel ¶4-5]

As to dependent claim 29, the rejection of claim 28 is incorporated. Gaedcke and Schigel further teach the actions further comprising one or more of: selecting an article to cause the article to open, using a search box to enter keywords and search for articles, filtering articles based on one or more options, or displaying results. [Gaedcke search and view articles Fig. 4 430 ¶80], [Schigel search engine with key words ¶3]

As to dependent claim 30, the rejection of claim 28 is incorporated. Gaedcke and Schigel further teach the channels for customer service further comprising one or more of: a chat or a video service. [Schigel chat,  video communication ¶12, ¶52]

As to dependent claim 31, the rejection of claim 28 is incorporated. Gaedcke and Schigel further teach the one or more social channels comprising one or more of: Facebook or Twitter. [Gaedcke Facebook, twitter ¶7]

As to dependent claim 32, the rejection of claim 28 is incorporated. Gaedcke and Schigel further teach the email channel comprising one or more of: a navigate-to email channel or a contextual email channel. [Gaedcke email addresses and emails ¶7, ¶20]

As to dependent claim 33, the rejection of claim 28 is incorporated. Gaedcke and Schigel further teach the customer service workspace comprising a publisher configured for composing and sharing messages using the channels for customer service, the associating of the selected action with the one or more channels for customer service comprising: including a reference to an identified knowledge article in a message in the publisher.  [Gaedcke Fig. 7-8 illustrate composing boxes for writing and attaching articles ¶88-89]

As to dependent claim 34, the rejection of claim 33 is incorporated. Gaedcke and Schigel further teach the publisher comprising a plurality of user-selectable tabs, each tab controlling activation of a respective one of the channels for customer service. [Gaedcke Fig. 7-8 illustrate tabs for selecting channels such as twitter in tabs ¶88-89]

As to independent claim 35, Gaedcke teaches A computer-implemented method comprising: 
providing a plurality of channels for customer service, the channels for customer service comprising , one or more social channel, and an email channel; [Fig. 7 illustrates a channel for an agent to use social (twitter), email and more to respond to customers ¶88,  ¶72"
determine the optimal support channel to provide the best customer service experience"]
displaying a customer service workspace in a user interface at a user device, the customer service workspace identifying a case stored in a database; [Fig. 8, workflow application with crm database (customer relations) ¶6m ¶64 "access to data such as customer records that may reside in CRM databases 85"]
identifying a plurality of knowledge articles that match the case; 
[Fig. 7 illustrates articles relevant to support (match the case) ¶88 "inks to knowledge based articles 715 relevant to the support request."]
displaying the knowledge articles in a knowledge pane in the customer service workspace, the knowledge pane providing a plurality of actions capable of being performed responsive to user input, the actions comprising one or more of: [Fig. 7 illustrates display articles below responding to a message ¶80 "Searching and viewing knowledge based articles"]
copying a URL identifying a knowledge article, emailing a URL identifying a knowledge article, or emailing content of an identified knowledge article; associating, responsive to a selection of one of the actions, the selected action with one or more of the channels for customer service; and [Fig. 7 illustrates interface copying article to email (link to article) (see email tab option) and options ¶88, ¶73 "message may include…  links to knowledge based articles and the like."]
performing the selected action using the associated one or more channels.
[Fig. 8 illustrate message thread with article sent (action using a channel) ¶89]
Gaedcke does not specifically teach a text message channel
However, Schigel teaches a text message channel [Fig. 2E illustrates sharing channels such as email, social, and sms text ¶43, ¶50 "Short Message Service (SMS) "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the customer care system by Gaedcke by incorporating a text message channel disclosed by Schigel because both techniques address the same field of messaging systems and by incorporating Schigel into Gaedcke make easier and more efficient systems and methods for improving topic relevance for the recipient and the quality of the information being shared. [Schigel ¶4-5]

As to dependent claim 36, the rejection of claim 35 is incorporated. Gaedcke and Schigel further teach the actions further comprising one or more of: selecting an article to cause the article to open, using a search box to enter keywords and search for articles, filtering articles based on one or more options, or displaying results. [Gaedcke search and view articles Fig. 4 430 ¶80], [Schigel search engine with key words ¶3]

As to dependent claim 37, the rejection of claim 35 is incorporated. Gaedcke and Schigel further teach the channels for customer service further comprising one or more of: a chat or a video service. [Schigel chat,  video communication ¶12, ¶52]

As to dependent claim 38, the rejection of claim 35 is incorporated. Gaedcke and Schigel further teach the one or more social channels comprising one or more of: Facebook or Twitter. [Gaedcke Facebook, twitter ¶7]

As to dependent claim 39, the rejection of claim 35 is incorporated. Gaedcke and Schigel further teach the email channel comprising one or more of: a navigate-to email channel or a contextual email channel. [Gaedcke email addresses and emails ¶7, ¶20]

As to dependent claim 40, the rejection of claim 35 is incorporated. Gaedcke and Schigel further teach the customer service workspace comprising a publisher configured for composing and sharing messages using the channels for customer service, the associating of the selected action with the one or more channels for customer service comprising: including a reference to an identified knowledge article in a message in the publisher.  [Gaedcke Fig. 7-8 illustrate composing boxes for writing and attaching articles ¶88-89]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Kumar; Ankesh (US 20090125511 A1) teaches finding articles and sharing them with others from a pull down menu on a toolbar (see ¶47)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143